Title: From George Washington to the United States Senate, 18 January 1792
From: Washington, George
To: United States Senate

 

Gentlemen of the Senate.
United States [Philadelphia], January the 18th 1792.

I lay before you the communications of a deputation from the Cherokee Nation of Indians now in this City.
And I request your advice, whether an additional Article shall be made to the Cherokee treaty, to the following effect—to wit.
That the sum to be paid annually by the United States to the Cherokee nation of Indians, in consideration of the relinquishment of lands, as stated in the treaty made with them on the second day of July 1791, shall be one thousand five hundred dollars, instead of one thousand dollars, mentioned in the said Treaty.

Go: Washington

